Fourth Court of Appeals
                                        San Antonio, Texas
                                                 April 2, 2015

                                            No. 04-15-00157-CV

                                   IN RE Angie Leigh STRICKLAND

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice


       On March 31, 2015, real party in interest Jackie Payne filed a motion for extension of
time to file a response to the petition for writ of mandamus in this court. The motion is
GRANTED. Any response on behalf of the respondent or real party in interest is now due by
April 10, 2015.

           It is so ORDERED on April 2, 2015.



                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 14-557-CCL, styled In the Interest of F.S. and E.B., Children, pending in
the County Court at Law, Kendall County, Texas, the Honorable Michael Peden presiding.